PER CURIAM.
The defendant, David Woods, appeals from an order denying hiá motion for post-conviction relief after an evidentiary hearing. Although the defendant raises several issues, we find that the only one that has merit is the defendant’s claim that the trial court improperly precluded him from presenting evidence regarding his allegation of ineffective assistance of trial counsel arising from an undisclosed conflict. Accordingly, we reverse for a limited evi-dentiary hearing on that issue.
Affirmed, in part; reversed, in part, and remanded for further proceedings consistent with this opinion.